Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Bardi in view of Leahy and Draus as discussed in the office action of 8/12/2021.  Bardi teaches a method of automatically calibrating a liquid treatment system in a seed treater ([0070]), the method comprising: pumping a seed treatment liquid using a seed treatment pump ([0070]); receiving the seed treatment liquid in a container downstream ([0070]), measuring a volume of seed treatment liquid in the container after a predetermined amount of time ([0070]); and automatically adjusting a flow rate of the liquid in response to the volume measured after the predetermined amount of time with a controller ([0071)).  Leahy teaches a vertical calibration meter including a container having a piston defining an upstream side and a downstream side wherein the downstream side is open to atmosphere and untouched by the seed treatment liquid (Fig. 1 and [0036-0039]). Leahy teaches the piston having a rod (calibration stem [0038]). Leahy teaches the calibration apparatus being configured for electronic operation and for computer assisted or automated control.  Draus teaches a calibration cylinder for detecting the time required for a predetermined volume of liquid to fill the cylinder by using a first and second level sensor (col. 2 In. 28-61). Draus teaches the sensors connected to the controller (col. 2 In. 43-61). The prior art does not teach or suggest a piston defining an upstream side against which the seed treatment liquid presses and a downstream side that also defines a rod-side of the piston, wherein the downstream side is open to atmosphere, wherein the piston includes a permanently open fluid passage through which the seed treatment liquid can selectively flow by operating a valve downstream of the piston.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712